ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-ll(a) seeking the immediate temporary suspension from practice of STEVEN PASTERNAK of LIVINGSTON, who was admitted to the bar of this State in 1982, and respondent having been ordered to show cause why he should not be temporarily suspended from practice or why the Court should not take other action against him, and good cause appearing;
It is ORDERED that STEVEN PASTERNAK is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STEVEN PASTERNAK pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that STEVEN PASTERNAK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEVEN PASTERNAK comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*2ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.